Title: James Oldham to Thomas Jefferson, 14 December 1814
From: Oldham, James
To: Jefferson, Thomas


          Deare Sir  Richmond December 14th 1814.
          I informed you on the 11th of October of Mr Foulke Promissing me to have youre memorandum of glass put up at the Glassworks in baltimore and forworded on to richmond, he rites me that the Glass workes is not in operation and have not bin for Some time and Such Sizes of Glass cannot be Got in Baltimore.
          
          the agent for the boston company has ritten for it and informs me this morning that I may have it in 24 or 25 days. the moment it comes h to hand I Shol inform you.
          With Grate Respect I have the Honr to be Sir your Obt SevtJ. Oldham
        